Citation Nr: 0841059	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-31 715 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for vertigo.  

5.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS) and gastroespophageal reflux 
disease (GERD).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and from August 1988 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Pittsburg, Pennsylvania, which in part, granted service 
connection for the IBS/GERD disorder and assigned an initial 
noncompensable rating, and denied service connection for 
bronchitis, allergic rhinitis, a back disorder and a vertigo 
disorder.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in May 2008.  A 
transcript of this hearing is associated with the claims 
file.  The veteran submitted evidence in conjunction with 
this hearing accompanied by a waiver of review by the Agency 
of Original Jurisdiction (AOJ) in May 2008.  

The issues of entitlement to service connection for allergic 
rhinitis and for bronchitis and entitlement to an initial 
compensable rating for the IBS/GERD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran's current back disorder began in service.  

2.  The veteran's current vertigo disorder began in service.  


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  A disorder manifested by vertigo was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the claims for 
service connection for a low back disability and for a 
disability manifested by vertigo.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for vertigo and a low back disorder.  He alleges 
having continued symptoms of these disorders that were 
initially treated in service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as organic diseases of the 
nervous system and arthritis, is manifest to a compensable 
degree within a year of discharge, there is a rebuttable 
presumption of service origin, absent affirmative evidence to 
the contrary, even if there is no evidence thereof during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

A.  Back Disorder

A February 1981 pre-commission examination and a November 
1981 Army physical are noted to show normal findings of the 
spine, with a report of medical history negative for back 
complaints.  Service treatment records reflect that in April 
1983 the veteran was seen for complaints of severe low back 
pain in the lumbosacral area which was deemed to be due to a 
postoperative thrombosed hemorrhoid.  The rest of the service 
treatment records leading to his 1985 discharge are silent 
for back complaints.  Thereafter back problems are not shown 
in the service treatment records for his first period of 
service, nor is there any record of problems between his 
first and second periods of service.  Back problems are not 
thereafter shown in service until a March 2000 physical 
examination's report of medical history revealed the veteran 
to check "yes" to having recurrent back pain, but the 
examination itself was normal.  In June 2001, back problems 
were shown when the veteran came in for a recheck and talked 
about an old lumbosacral spine injury and how this affected 
him.  At that time, his back was not bothering him, but it 
occasionally acted up.  He slept with a hard mattress and a 
pillow under his knees.  Another June 2001 treatment record 
diagnosed lumbosacral strain.  

In August 2002, he complained of back pain after he moved 
furniture and drove for 12 hours moving from Georgia to 
Pittsburgh.  The pain was particularly bad and he could 
hardly sit.  He gave a history of back pain about 12 to 14 
years ago, but nothing chronic.  Examination revealed his 
back to be tender to palpation in the lumbosacral spine, but 
straight leg raise was negative.  No motor or neurological 
deficit was found.  He was assessed with musculoskeletal and 
lumbosacral spine pain without evidence of neurological 
involvement.  He was prescribed pain killers, heat and 
physical therapy (PT) sessions totaling 6 sessions.  On 
follow-up later in the month he had continued pain and 
occasional lower extremity numbness, but no significant 
findings other than slight tenderness over the coccyx.  The 
assessment continued to be persistent lumbosacral pain 
without hard neurological findings, but with subjective 
complaints of numbness in the legs, warranting an MRI and 
extended PT.  A September 2002 MRI was noted to have findings 
compatible with mild degenerative disc disease (DDD) L5-S1, 
disc bulge and some narrowing of the neural foramen on the 
left at L5-S1.  In November 2002 he was rechecked for back 
pain and was assessed with lumbosacral spine pain 
significantly improved.  This note stated that an MRI was 
negative and that the veteran's pain was at a 2-3 level.  A 
December 2003 retirement examination revealed a normal spine, 
although a January 2004 report of medical history gave a 
history of low back pain, mechanically treated with PT.  

A post service March 2005 VA general medical examination 
related a history of pain in the back dating to 1987 with 
treatment through PT and with a gradual worsening of pain.  
It was said to begin at the middle of his low back and 
radiate down the sides of the back.  It was said to interfere 
with sleep and with his ability to do basic activities.  
Physical examination revealed 95 degrees flexion and 30 
degrees in all other movements.  There was some pulling to 
the muscles but no pain, no spasm, good coordination and no 
weakness, with repetitive motion.  The diagnosis was lower 
back strain and X-rays were normal overall.  

Among the evidence submitted by the veteran was a January 
2008 chiropractic note verifying that he has been treated in 
this doctor's office for a back condition and stated that his 
spine had a degenerative joint condition with spurring and 
bone calcium buildup.  This medical provider listed multiple 
treatment dates between September 2005 and January 2008 along 
with notes of chiropractic treatment for this condition.  
Also submitted were notes of PT for lumbar spine complaints 
from September 2005 to November 2005.  

At the May 2008 hearing, the veteran stated that, during 
service, he jumped out of planes and related having a hard 
fall during such a jump.  He testified that he also started 
seeing a doctor in service for his back and continues to have 
problems with his back.  

Based on a review of the evidence, the Board finds that 
service-connection is warranted for a back disorder.  The 
service treatment records clearly show treatment for a back 
condition in service, with degenerative changes shown in the 
September 2002 MRI.  Continued symptomatology is demonstrated 
in the post service chiropractic records continuing from 
shortly after service to 2007, as well as the VA examination 
of March 2005 which diagnosed back strain.  Thus based on a 
continuity of symptomatology suggestive of a chronic 
condition that began in service, service-connection is 
warranted for a back disorder.  38 C.F.R. § 3.303(b) (2007).  

B.  Vertigo

A February 1981 pre-commission examination and a November 
1981 Army physical are noted to show normal findings of the 
head and neurological system, with a report of medical 
history negative for complaints of dizziness or fainting 
spells.  No records of vertigo are shown in the veteran's 
first period of service or in the years preceding his reentry 
into active service in 1988.  The service treatment records 
do reflect treatment for intermittent episodes of vertigo 
beginning in July 2002.  Records from that month reveal that 
he had ongoing problems with balance for about 3 years.  This 
July 2002 report stated that an MRI of the brain showed no 
intercranial problems, only some sinusitis and that 
electroystagmogram (ENG) balance tests showed some left 
vestibular hypofunction and some central abnormalities.  In 
light of the normal MRI, it was concluded that nothing 
serious was going on and the impression was nonspecific 
balance disorder.  Another July 2002 record gave a history of 
dizziness with a 6 year history of vertigo, with problems 
reported when he turned his head while driving or riding 
roller coasters.  Some findings were said to be suggestive of 
a left nerve or end organ pathology and other findings 
suggested central pathology.  This combination of central and 
peripheral indicators could be seen as either 2 different 
pathologies, a single large lesion or diffuse process.  

Thereafter, the service treatment records addressed other 
medical concerns, with no mention of complaints of dizziness.  
However, a November 2004 report of medical history attached 
to a December 2003 retirement examination revealed a history 
given of having dizziness and a prescription of Antevert for 
vertigo and left ventribular hypofunction.  

The report of a March 2005 VA general examination gave a 
history of onset of vertigo approximately in 1995 or 1996.  
The veteran complained of it being present constantly and of 
being unable to spin in circles or turn his head too fast.  
He had about 2 episodes of vertigo per month and took 
Meclizine to eliminate his symptoms of vertigo.  He also 
limited his physical activity to avoid symptoms.  Physical 
examination revealed intact cranial nerves throughout and 
good coordination, with a tandem gait and no obvious signs of 
vertigo.  The diagnosis was vertigo, intermittent.

Among the evidence submitted by the veteran were treatment 
records from 2007 showing problems with dizziness and 
vertigo.  In October 2007 he reported having dizziness of 
about 4-5 years in duration, which never totally left him but 
worsened that year.  He reported getting vertigo just looking 
at the computer screen and of being bothered by fluorescent 
lights.  No significant findings were found on physical 
examination and the impression was dizziness, etiology to be 
determined.  He underwent further testing, including ENG 
testing in November 2007, which had some findings such as a 
single episode of direction changing nystagmus and some 
square wave activity which may be soft indicators of a 
central pathology.  A MRI from November 2007 showed no brain 
abnormality or any other significant findings other than some 
sinus thickening.  

In December 2007 the veteran was treated for a head injury 
after he fainted and hit his head.  A past history was noted 
of vertigo for years in duration, worsening over the past 4-6 
months.  The diagnosis was vasovalgal syncope and scalp 
laceration.

An April 2008 letter from a private doctor verified that the 
veteran has a left vestibular hypofunction or a 
vestibulpathy.  He has intermittent vertigo, which was 
characterized as a peripheral vestibular disorder.  

The veteran testified at his May 2008 hearing that he has 
vertigo intermittently, not constantly.  He pointed out the 
recent diagnosis of peripheral vestibular disorder.

Based on a review of the evidence, the Board finds that 
service connection is warranted for a vertigo disorder.  The 
service treatment records clearly show treatment for 
complaints of vertigo in service, with findings suggestive of 
a left vestibular hypofunction and some central abnormalities 
noted in July 2002.  Continued symptomatology with similar 
findings on ENG are demonstrated in the post service records 
from November and December 2007, and the veteran's private 
doctor confirmed the presence of a left vestibular 
hypofunction or vestibulopathy deemed to be a peripheral 
vestibular disorder.  Thus, based on a continuity of 
symptomatology suggestive of a chronic condition that began 
in service, service connection is warranted for a vertigo 
disorder.  38 C.F.R. § 3.303(b) (2008).  


ORDER

Service connection for a low back disorder is granted.

Service connection for a disorder manifested by vertigo is 
granted.


REMAND

A review of the evidence reflects that further development is 
necessary to properly adjudicate the claims for service 
connection for a chronic bronchitis and for allergic rhinitis 
and for an initial compensable rating for GERD/IBS.  In 
regards to the issues of service connection for chronic 
bronchitis and allergic rhinitis, the service treatment 
records show treatment for allergies including allergic 
rhinitis throughout service, with several allergy tests 
conducted over the years.  Also, service records show 
treatment for bronchitis, including in particular bronchitis 
related to asthma in the service.  The veteran is noted to be 
service-connected for asthma, thus consideration of the 
bronchitis claim should also include whether secondary 
service connection is warranted under 38 C.F.R. § 3.310.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The basis for the RO's denial of these issues appears based 
on the findings from the March 2005 VA examination which 
showed no current evidence of rhinitis and also found that he 
did not meet the criteria for chronic bronchitis.  The Board 
notes that this examination which was conducted in early 
spring indicated that the veteran's rhinitis was most active 
in the fall.

The veteran has testified at his May 2008 hearing that he was 
seen for allergic rhinitis at a VA medical center a few days 
before this hearing in May 2008.  Records submitted at this 
hearing do not include this record.  In regards to the 
bronchitis, the veteran disputed the examiner's conclusion 
that his condition had resolved and stated that he has also 
received treatment for this condition.  In light of the 
veteran's contentions, as well as the outstanding evidence to 
be obtained from the VA, the Board finds that these issues 
should be remanded to obtain additional records of treatment.  
Furthermore, the veteran should be provided VA examinations 
by the appropriate specialists to address the etiology of 
these conditions.  

In regards to the issue of entitlement to an increased rating 
for GERD/IBS, the Board finds that a more current examination 
of symptoms is warranted.  Since the last VA examination in 
March 2005, additional evidence has been obtained, and the 
veteran contended at his March 2008 hearing that his symptoms 
have worsened.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notification letter regarding the issue 
of entitlement to service connection for 
chronic bronchitis, on a direct basis and 
as secondary to the service-connected 
asthma.  

2.  Contact the veteran to determine the 
names, addresses, and dates of treatments 
of any and all private medical care 
providers, who treated him for his 
claimed rhinitis, bronchitis and IBS/GERD 
disorders since 2007.  All 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(2008).

3.  Obtain the veteran's medical records 
from the VA Medical Center in Pittsburgh, 
PA for any treatment for claimed 
rhinitis, bronchitis and IBS/GERD from 
2007 and thereafter.  If the records are 
not available, that fact should be 
entered in the claims file.

4.  Following completion of the above, 
schedule the veteran for respiratory 
disorders and allergy disorders 
examination(s) by the appropriate 
specialist(s) to determine the nature and 
etiology of the veteran's claimed chronic 
bronchitis and allergic rhinitis.  
Examination of the allergic rhinitis 
disorder should be conducted during a 
time when it is most active-to the 
extent possible.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examination, and the examination reports 
must be annotated in this regard.  

The examiner(s) is(are) requested to 
review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his claimed 
bronchitis and allergic rhinitis 
disorders.  Specifically, the examiner(s) 
is(are) requested to provide opinions as 
to (1) whether the veteran has a current 
disability or disabilities involving 
bronchitis and/or allergic rhinitis; (2) 
whether any diagnosed disability 
involving bronchitis and/or allergic 
rhinitis at least as likely as not began 
in service, to include as being related 
to bronchitis and/or allergic rhinitis 
complaints shown in the service medical 
records; and (3) whether any chronic 
bronchitis is being caused or aggravated 
beyond natural progression by his 
service-connected asthma.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Also schedule the veteran for a VA 
gastrointestinal disorders examination, 
by an appropriate specialist, to 
determine the nature and extent of her 
service-connected GERD/IBS disorder.  The 
claims file should be made available to 
the examiner for review of the pertinent 
evidence in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings in accordance with the 
latest AMIE worksheet for rating 
disorders of the gastrointestinal system.  
The examiner also should comment on the 
functional limitations caused by this 
service-connected disability.  It is 
requested that the examiner address the 
following questions:  (a) whether there 
is mild, moderate or severe episodes of 
IBS and the frequency and nature of the 
associated symptoms including diarrhea 
and/or constipation, and (b) whether the 
symptoms of GERD result in spasm or 
stricture of the esophagus, and if so the 
severity of such stricture in accordance 
with the AMIE criteria for esophageal 
strictures.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  Following completion of the above 
development, readjudicate the claims 
remaining on appeal [to include 
entitlement to service connection for 
allergic rhinitis; entitlement to service 
connection for chronic bronchitis, on a 
direct basis and as secondary to the 
service-connected asthma; and entitlement 
to an initial compensable rating for 
IBS/GERD].  If these benefits remain 
denied, the veteran should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence received and all applicable 
regulations, to include 38 C.F.R. § 3.310 
(2008) for the bronchitis claim and all 
potentially applicable criteria for the 
IBS/GERD.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  Adjudication of the service 
connection claim should consider the 
applicability of the decision reached in 
Allen, supra.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim(s). 38 C.F.R. § 3.655 
(2008).  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


